Citation Nr: 1745613	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-29 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1959 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, pursuant to the Veteran's request, he was scheduled to appear at a Board hearing in May 2017.  However, he did not appear for such hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for PTSD.  In this regard, the Veteran reported in a March 2011 statement that he experiences flashbacks and sleep impairment due to memories of an accident during service that resulted in one fellow service member being killed and several others being injured.  He reported in his August 2014 VA Form 9 that, following the accident, he requested a transfer and then went absent without leave (AWOL) for 13 days after the transfer was denied.  

The Veteran's service treatment records (STRs) contain a record from July 1961 in which a treatment provider reports that the Veteran sprained his ankle and injured his right arm when he was hit by a tractor on the flight deck.  In addition, the Veteran's personnel records reflect that he went AWOL a few months later and was eventually transferred to another ship.  

After service, in in October 1968, he was hospitalized by the State of Georgia for hysterical neurosis, dissociative type, which had been present for eight months.  He underwent a VA examination in November 1969 in connection with a prior claim.  The diagnosis was passive dependent personality with emotional immaturity.

A January 2006 post-service VA treatment record contains a report by the Veteran that a private physician diagnosed him with bipolar disorder and prescribed him lithium.  Subsequently, an August 2014 post-service VA treatment record shows a psychiatrist diagnosed him with PTSD by history and anxiety, not otherwise specified, but ruled out a diagnosis of depression.  

The Veteran was afforded a VA examination in regard to this claim in August 2014.  The examiner diagnosed the Veteran with a major depressive disorder but did not find he had PTSD, an anxiety disorder, or bipolar disorder.  The examiner noted that the Veteran was diagnosed with PTSD at one time, but that the "diagnosis was dropped after a brief period of time."  He also reported that the Veteran was not found to have PTSD during screening in August 2001, June 2006, and October 2009.  However, the examiner did not offer an opinion as to whether the Veteran's major depressive disorder and/or his previously diagnosed anxiety disorder were related to service.  The Board finds that a remand is warranted to obtain another VA examination of the Veteran in regard to his currently diagnosed psychiatric conditions.

In addition, as noted above, the Veteran indicated that he was treated by a private physician in regard to his psychiatric disorders during VA treatment.  However, such records are not associated with the file.  Thus, while on remand, the Veteran should be afforded an opportunity to submit or identify outstanding relevant treatment records to be associated with the file.

Furthermore, an April 2012 VA memorandum indicates that records pertaining to the Veteran's treatment in 1969 at the Augusta VA Medical Center (VAMC) are unavailable.  While this record constitutes a formal determination that such records do not exist or that further efforts to obtain such records would be futile, the Veteran has not been notified of the attempts made and why further attempts would be futile or allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  Therefore, this should be accomplished on remand.

Finally, while on remand, updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the failure to locate records pertaining to his treatment at the Augusta VAMC in 1969, what attempts were made to obtain them and why further attempts would be futile and be afforded an opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran the opportunity to submit or identify any additional relevant treatment records.  Obtain any identified records with the use of the Veteran's authorization as necessary.

If such records are unavailable, the file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain VA treatment records from October 2015.

4.  After completing the records development indicated above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all currently diagnosed psychiatric disorders.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  Identify all of the Veteran's psychiatric disorders, to include whether he meets the criteria for PTSD.

(B)  If the examiner finds that the Veteran meets the diagnostic criteria for PTSD, indicate whether it is caused or incurred during service and whether such diagnosis is the result of a verified in-service stressor, to include the Veteran's documented in-service accident that resulted in injuries to his ankle and arm.  If the examiner finds that the Veteran has not been properly diagnosed with PTSD since March 2011 he or she should explain why.

(C)  For each currently diagnosed psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder had its onset during, or is otherwise related to, the Veteran's military service, or whether a psychosis manifested within a year of separation from service.  

A detailed rationale for all opinions offered should be provided.

5.  Finally, readjudicate the appeal.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

In addition, this claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

